J-S54028-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 A.W.                                     :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 D.T.                                     :
                                          :
                    Appellant             :   No. 438 MDA 2019

             Appeal from the Order Entered February 27, 2019
  In the Court of Common Pleas of Luzerne County Civil Division at No(s):
                               1814-2019


BEFORE: BOWES, J., LAZARUS, J., and DUBOW, J.

JUDGMENT ORDER BY LAZARUS, J.:                    FILED OCTOBER 09, 2019

      Following a protection from abuse (“PFA”) hearing held before the

Honorable William H. Amesbury in the Court of Common Pleas of Luzerne

County on February 21, 2019, the court entered a final PFA order against D.T.

in favor of A.W., the mother of his child. D.T. filed a timely notice of appeal,

pro se, to this Court. We quash.

      This Court may quash or dismiss an appeal if the appellant fails to

conform substantially to     the   briefing requirements set forth in the

Pennsylvania Rules of Appellate Procedure. Karn v. Quick & Reilly, 912 A.2d

329, 335 (Pa. Super. 2006); Pa.R.A.P. 2101. “Appellate arguments which fail

to adhere to these rules may be considered waived, and arguments which are

not appropriately developed are waived. Arguments not appropriately

developed include those where the party has failed to cite any authority in
J-S54028-19



support of a contention.”       Karn, 912 A.2d at 335, quoting Lackner v.

Glosser, 892 A.2d 21, 29-30 (Pa. Super. 2006) (internal citations omitted).

      Here, D.T.’s brief is in violation of nearly every Rule of Appellate

Procedure.      D.T. fails to include a statement of the court’s jurisdiction, a

statement of this Court’s scope and standard of review, a statement of the

order in question, and a summary of his argument, as required by Pa.R.A.P.

2111(a). Nor does D.T. include a statement of questions involved pursuant

to Pa.R.A.P. 2116, or a statement of the place of raising or preservation of

issues pursuant to Pa.R.A.P. 2117(c).            Finally, D.T.’s argument section is

devoid of either citation to the record or discussion of, and citation to,

authorities. See Pa.R.A.P. 2119. Instead, he uses his argument section as a

platform to rail against the injustices he believes to be perpetrated against

men by the court system and to relitigate the trial court’s credibility

determinations.

      Appellate briefs must conform materially to the requirements of the

appellate rules and this Court may quash or dismiss an appeal if the defect in

the brief is substantial. Commonwealth v. Adams, 882 A.2d 496, 497–98

(Pa. Super. 2005); Pa.R.A.P. 2101. This Court “will not act as counsel and

will not develop arguments on behalf of an appellant. Moreover, when defects

in a brief impede our ability to conduct meaningful appellate review, we may

dismiss   the    appeal   entirely   or   find    certain   issues   to   be   waived.”

Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007). Although

this Court is willing to construe liberally materials filed by a pro se litigant, a

                                          -2-
J-S54028-19



pro se appellant enjoys no special benefit. Commonwealth v. Tchirkow,

160 A.3d 798, 804 (Pa. Super. 2017).      Accordingly, pro se litigants must

comply with the procedural rules set forth in the Pennsylvania Rules of the

Court. Commonwealth v. Lyons, 833 A.2d 245, 251–52 (Pa. Super. 2003).

     Because the defects of D.T.’s brief substantially impede our ability to

conduct meaningful appellate review, we quash the appeal.

     Appeal quashed.      Appellee’s application to extend time to file brief

denied as moot.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/9/2019




                                    -3-